CaSe: 3219-Cr-OOOG7-WHR DOC #Z l Filed: 01/18/19 Page: l Of 6 PAGE|D #Z l

 

AO 91 (Rev, l]/l]) Criminal Complaint §§ §§ :L': §§
UNITED STATES DIsTRiCT COURT ¢
forthe 193§1%4 la AH l 02

Southern Dlstrict ot`Ohio 3 mg l X in f \ lNlSTEN

UN\\”§L';J ‘ §AYES;

   

 

 

 

United States ofAmerica ) M&{mm, ,&¥1_;-_ rio _ _
v. ) .`_ j ~.\. §§ _ ..
J? `: -; F?_itl "` ii § " "
Desmen Pau|ey § ease N°‘ :._.:-‘ “ '“ "
)
)
}
Dejé)'rdam($)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and beiief.
On or about the date(s) of January 18, 2019 in the county Of Momg°mei'y in the
Southern District of Ohio , the defendant(s) violated;
Code Sectr`on Ojj”ense Descriptr`on
21 USC s. 841(a)(1)&(B)(1)(A) possession with intent to distribute 500 grams or more of a mixture or

substance containing a detectable amount of methamphetaminel Schedu|e ||
controlled substance

18 USC s. 1709 theft of mail matter by postal employee

This criminal compiaint is based on these facts:

See Attaohed Affidavit of Brad Dorman

d Continued on the attached sheet. g L

/zomplai'imn.t' s signature

B/rad Dorman US Posta| inspector

 

»-_,»-

Prrme§_gzam€ and title

Sworn to before me and signed in my presence

/- /__3</7

City and state: DthOFl. OhiO

 

 

CaSe: 3219-Cr-OOOG7-WHR DOC #Z l Filed: 01/18/19 Page: 2 Of 6 PAGE|D #Z 2

ATTACHMENT "A"

AFFIDAVIT

I, Brad M. Dorman, Postal lnspector, being duly swom, do hereby depose and state as follows:

l.

l am a United States Postal lnspector, having been so employed since August 2017. l am
presently assigned to the Cincinnati Field Office, Pittsburgh Division of the United States
Postal Inspection Service vvith investigative responsibility for southeast lndiana, and southern
Ohio. Your Affiant completed United States Postal Inspection Service Basic Training in
August 2017. The training involved narcotic investigation techniques, chemical field tests and
training in the detection and identification of controlled substances being transported in the
United States l\/lail. ln addition to this formal training, I have worked since August 2017 With
various federal, state and local law enforcement agencies in the investigation of the

transportation of illegal drugs and their identificationl

l am charged With the duty of enforcing among other Titles, Title 18 and Title 21 of the
United States Code, together With other assigned duties as imposed by federal law. This
Affidavit is submitted in support of a criminal complaint, and seeks the issuance of an arrest
Warrant against, Desrnen Allen PAULEY, for violations of 21 U.S.C. § 841(a)( l) and 841
(b)(l)(A) (possession With intent to distribute 500 grams or more of methamphetamine, a
Schedule ll controlled substance) and 18 U.S.C. § 1709 (Theft of mail matter by officer or
employee). The information contained in this Affidavit is largely based upon an
investigation conducted by your Affiant and other law enforcement officers All of the
details of the investigation are not included in this Affidavit, rather only information

necessary to establish probable cause of the above-described violations

l.

CaSe: 3219-Cr-OOOG7-WHR DOC #Z l Filed: 01/18/19 Page: 3 Of 6 PAGE|D #Z 3

FACTS

FACTS SUPPORTING PROBABLE CAUSE

On or about December 12, 2018, Special Agent Jodie Carr of the United States Postal
Service Office of lnspector General vvas informed by Postal l\/lanagement that two employees
are suspected of stealing Priority Mail Packages. Postal Management found Priority l\/lail
Packages ripped open in a tunnel under the Workrooni floor of the Dayton Processing and
Distribution Center (P&DC) located at ll ll East S‘h Street, Dayton, Ohio 45401. Postal
l\/lanagement suspected employees Desmen Allen PAULEY and Tyler O ODER of targeting
possible narcotic packages, ripping open the packages, and taking the contents off of Postal

Property.

On or about January 9, 2019, Postal lnspectors Brad Dorman and Joseph Rossiter Were
notified by Postal l\/lanagement of Priority Mail Packages that had been found ripped open on
the vvorkroom floor of the P&DC. Postal l\/Ianagement Was able to show the labels of the

packages and all were being mailed from California.

On January ll, 2019, Special Agent Jodie Carr conducted surveillance of the parking lot area
of the Dayton P&DC. Ernployees PAULEY and ODER finish there shift at 6:00 arn. As
both employees Were exiting the P&DC, Special Agent Jodie Carr observed PAULEY with a
backpack that appeared to be loaded completely full and go to his vehicle ODER did not

have anything in hand and went to his vehicle ODER then drove his vehicle over to

CaSe: 3219-CI’-OOO67-WHR DOC #Z l Filed: 01/18/19 Page: 4 Of 6 PAGE|D #Z 4

PAULEY to where both employees got out of their vehicles and exchanged items. Special
Agent Jodie Carr was unable to see what items were exchanged Both employees then left

Postal Property.

4. On the morning of January 18, 2019, Special Agents of the USPS Oftice of Inspector
General, Postal Inspeetors of the U.S. Postal inspection Service, and Agents of the
Montgomery County Sheriff`s Office RANGE Task Force set up surveillance of PAULEY
and ODER. PAULEY and ODER were observed on the workroorn floor where they left the
area several times during their shift (9:30pm to 6:00am). As PAULEY and ODER were
ending their shift, ODER was observed grabbing a backpack that appeared to be stuffed full.
ODER went to his vehicle where he placed the backpack in the backseat of his vehicle
ODER appeared to be rifling through the backpack and then went back into the P&DC
empty~handed. PAULEY and ODER clocked out and both went to ODER’s vehicle where
they both sat in the front seats. Shortly after, ODER drove PAULEY over to his vehicle in
the parking lot. Both then left Postal Propelty and Agents of the RANGE Task Force
conducted moving surveillance Both subjects went to their homes and were stopped by U.S.
Postal inspectors and RANGE Task Force Agents. RANGE Task Force Canine Handlers
performed an open-air sniff of both vehicles with their certified narcotic detection canines.
Both Canine Handlers stated their canines did alert to the presence of narcotic odor.
PAULEY was found to be in possession of approximately one pound of a green leafy
substance suspected to be marijuana ODER was found to be in possession of approximately

nine pounds of a green leafy substance suspected to be marijuana

5. PAULEY was advised of his Miranda Rights and was asked questions about the incident

CaSe: 3219-CI’-OOO67-WHR DOC #Z l Filed: 01/18/19 Page: 5 Of 6 PAGE|D #Z 5

PAULEY admitted he did profile possible narcotic packages that were in the U.S. Mail
system and ripped them open. When he would locate marijuana, he would take it. PAULEY
stated he and ODER were stealing narcotics from the U.S. l\/lail for approximately l ‘/z years
and took approximately ten pounds of marijuana during this shift PAULEY stated there was
additional marijuana and methamphetamine inside his residence as well as two handguns.
ODER was also advised of his Miranda Rights. ODER stated he was working alone and
profiling possible narcotic packages ODER stated he had been doing this since the holidays

ODER then requested an attorney and all questioning stopped

On January 18, 2019, Detective Anthony Hutson of the RANGE Task Force was able to
obtain a state search warrant for PAULEY’s and ODER’s residence Found inside
PAULEY’s residence (216 Westdale CtJ Dayton, OH) Was approximately 12 pounds of a
green leafy substance suspected to be marijuana, approximately one pound of a crystal like
substance suspected to be methamphetamine and two handguns Found inside ODER’s
residence was approximately another 15 pounds of a green leafy substance suspected to be

marijuana, and approximately 315,000 in U.S. Currency.

CaSe: 3219-CI’-OOO67-WHR DOC #Z l Filed: 01/18/19 Page: 6 Of 6 PAGE|D #Z 6

Based on the facts set forth in the Affidavit, your Affiant believes that there is probable cause
to issue a criminal complaint and arrest warrant against Desmen Allen PAULEY of 21
U.S.C. § 841(a)(1) and 841 (b)(l)(A) (possession With intent to distribute 500 grams or more

of methamphetamine a Schedule ll controlled substance) and 18 U.S.C. § 1709 (Theft of

aaa

/ C/

mail matter by officer or employee).

Brad M. Dorman, Postal lnspector
United States Postal Inspection Service

 

 

